DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 07/11/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (U.S. Patent Application Publication 2012/0190456) in view of Henry (US Pat. No. 9,082,092 B1).
Regarding Claims 1, 11 and 21, Rogers discloses a system, method, and non-transitory computer-readable medium, having embodied thereon a program executable by a processor to perform the method (Fig. 1 see servers and player computers) for management and assembly of non-interactive (paragraph [0056] a PC character’s avatars actions are controlled during the playing of an event or clip) content narratives, the system comprising:
a game server (Fig. 1, item 124 and paragraph [0012] teaches an online game carried out via game servers) that hosts an interactive game title and tracks gameplay data regarding choices made by a player device during a gameplay session of the game title (paragraphs [0111]-[0112] and [0115]-[0116] player playing history is stored for the purpose of allowing a movie to be created detailing the history of play.  See paragraph [0111] specifically for this feature.);
a content server (Fig. 1, item 128 and paragraphs [0042], [0047], and [0085] see separate database containing narrative elements or story which is in communication with the game server and/or the development server but is not the game server) that stores information regarding an episodic content title separate from the game title (Fig. 9, item 952 and paragraphs [0085] and [0115]), wherein the episodic content title is non-interactive (paragraph [0056] a PC character’s avatars actions are controlled during the playing of an event or clip), and wherein the stored information includes:
a plurality of non-interactive (paragraph [0056] a PC character’s avatars actions are controlled during the playing of an event or clip) narrative elements including object images and content clips (paragraph [0113] the story scene generator generates respective objects to provide a customized story or clip for a player); and
 a narrative map regarding a plurality of different storyline versions available for the episodic (paragraph [0085] example is for a database containing only currently seven events for a batman story) content title (Figs. 3 and 8 and paragraphs [0053], [0065], and [0098]-[0099] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or other player’s choices in avatars.  For example Fig. 8 shows shared events such as event 2 for PA and PB and shared event 3 for PB and PC), each storyline version associated with a different combination of the object images and content clips (paragraph [0113]) from the plurality of stored non-interactive narrative elements (Fig. 8 and paragraphs [0065]-[0067] see batman narrative elements such as characters associated with players), wherein the narrative map identifies a plurality of decision outcomes available at a decision point within the game (paragraph [0016] see different gameplay vs narrative content) title (Figs. 3 and 8 and paragraphs [0053], [0065], and [0098]-[0099] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or other player’s choices in avatars.  For example Fig. 8 shows shared events such as event 2 for PA and PB and shared event 3 for PB and PC), each decision outcome associated with an exclusionary rule that excludes at least one non-interactive narrative element (Fig. 8 and paragraphs [0098]-[0099] and [0103] see narrative map wherein the choice of at least character, see PC, determine what event interaction occurs such as shared events such as event 2 for PA and PB and shared event 3 for PB and PC.  Additionally players (paragraph [0103] have options to skip narratives or may be linked based on obtaining an item.  Therefore their choices determine which event type they receive and excludes other types.  For example PC will be excluded from shared event 2 which has PA and PB together but based on receiving a half of a ticket (paragraph [0103]) would not be excluded from an event with PB.) from a set of the non-interactive narrative elements associated with each corresponding episode of the episodic content title (paragraphs 52, 53 and 98 along with Figs. 3 and 8 see events);
and
a content generation that: receives the tracked gameplay data from the game server over a communication network (paragraph [0111] playing history is stored on the database); generates a customized (paragraph [0087] details further customization based on player’s preferences including changes to scenes rendered in the story such as backgrounds) non-interactive episode of the episodic content title at an end of the gameplay session based on the tracked gameplay data in accordance with the stored narrative map (paragraphs [0111]-[0112] storing playing history for the purpose of outputting a movie later the movie comprising segments linked together), wherein the server generates the customized non-interactive episode by:
analyzing the tracked gameplay data to identify that one or more of the choices made during the ended gameplay session corresponds to one of the decision outcomes specified by the narrative map of the episodic content title (Figs. 3 and 8 and paragraphs [0053], [0065], and [0098]-[0099] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or other player’s choices in avatars.  For example Fig. 8 shows shared events such as event 2 for PA and PB and shared event 3 for PB and PC),
filtering the non-interactive narrative elements of the episodic content title based on the exclusionary rule associated with the identified decision outcome, wherein a filtered set of the non-interactive narrative elements excludes the at least one narrative element (Fig. 8 and paragraphs [0098]-[0099] and [0103] see narrative map wherein the choice of at least character, see PC, determine what event interaction occurs such as shared events such as event 2 for PA and PB and shared event 3 for PB and PC.  Additionally players (paragraph [0103] have options to skip narratives or may be linked based on obtaining an item.  Therefore their choices determine which event type they receive and excludes other types.  For example PC will be excluded from shared event 2 which has PA and PB together but based on receiving a half of a ticket (paragraph [0103]) would not be excluded from an event with PB.) and corresponds to one of the storyline versions in the narrative and the stored narrative map (Figs. 3 and 8 and paragraphs [0053], [0065], and [0098]-[0099] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or other player’s choices in avatars.  For example Fig. 8 shows shared events such as event 2 for PA and PB and shared event 3 for PB and PC.  Additionally paragraph [0066] description shows these are different stories since the character’s point of view (i.e. role) changes which includes different events experienced (Fig. 8).);
assembling the customized non-interactive episode by compositing (paragraph [0113] the story scene generator generates respective object images of a plurality of object images into one story scene to provide a customized story or clip for a player) together the object images (paragraph [0113] the story scene generator generates respective objects to provide a customized story or clip for a player) and content clips from the filtered set of non-interactive narrative elements in accordance with the corresponding storyline version (Fig. 8) in the stored narrative map (paragraphs 14, 109 to 111 along with Figs. 8 and 9A for example a movie is generated after play); and
provides the player device with access to the customized non-interactive episode in response to a request from the player device at the end of the gameplay session (paragraphs 87, 111 and 115 along with Figs. 8, 9A and 9B.  See specifically paragraphs [0111]-[0112] where a player’s playing history is provided as a movie.).
Rogers does not specifically teach the steps of streaming an assembled episode or separate game servers, content servers, and content generation server in communication with each other.  However, Henry teaches a game comprising streaming multiple storylines (abstract and col. 3, lines 24-42) wherein the system comprises a narrative map (Figs. 2A-2C and col. 4, lines 30-61) with different nodes comprises decision options for a player determining which branch to access (Fig. 7, item 740 and Fig. 8 and col. 14, lines 22-39) with the media elements streamed to a player (col. 6, lines 39-62) including elements performed by a server being able to be split into separate machines (col. 7, lines 34-48) including the process used for a game and tracking of playing history (col. 7, lines 49-64).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Rogers with Henry, since Rogers is modifiable to provide the storyline movies, created during player and accessed afterwards (Rogers paragraph [0111]), via streaming thereby allowing a player to be provided media elements without requiring them to be stored in advance on a user’s system or have to wait while they download thereby allowing for instant access while not increasing the burden of storage on a player’s client device and therefore frustration for a player and to separate out processes performed by one server to another server thereby reducing the required workload of a single server.
Examiner additionally notes, regarding applicant’s arguments, that elements of a narrative map with additional choices comprising different endings is obvious over Henry with regards to Figs. 2A-2C and col. 4, lines 30-61 comprising a story with branching decisions points which produces different endings as shown by Fig. 2B and col. 12, lines 19-41 with there potentially being multiple branches as shown by Fig. 2A.  Examiner notes that this narrative map would have been obvious to use in Rogers since it is known to tell stories within a game with player’s choices effecting the story and therefore by having a narrative map that produces a different ending based on user’s choices the game provides a more unique story which feels like a user truly chooses their customized story based on multiple potential interactions.

Regarding Claims 2 and 12, Rogers discloses that the content server and method further stores information regarding a plurality of customized non-interactive episodes of the episodic content title, each customized non-interactive episode associated with a different required decision outcome (Figs. 3 and 8 and paragraphs [0053], [0065], [0098]-[0099], and [0103] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or other player’s choices in avatars.  For example Fig. 8 shows shared events such as event 2 for PA and PB and shared event 3 for PB and PC.  Further event 2 and event 3 have different set of decisions requirements such as a decision of players picking PA, PB, or PC.  Specifically event 2 is accessed by decision requirement for PA and PB while event 3 has a different requirement for PB and PC.  For example PC will be excluded from shared event 2 which has PA and PB together but based on receiving a half of a ticket (paragraph [0103]) would not be excluded from an event with PB.).
Regarding Claims 3 and 13, Rogers discloses that the content generation server and method further:
initially receives a request for the customized non-interactive episode from the player device (paragraph 77) following the end of one or more prior gameplay sessions of the game title (paragraph [0111]);
identifies that the tracked gameplay data from the prior gameplay sessions do not include the required decision outcomes associated with the customized non-interactive episode (paragraph 77 see trigger); and
denies the request from the player device regarding access to the customized non-interactive episode (paragraph 78 see trigger) based on the prior gameplay sessions not including the required decision outcome (Figs. 3 and 8 and paragraphs [0053], [0065], [0098]-[0099], and [0103] teaches a narrative map comprising a series of events that a player may take part in either via their choice in avatar and/or other player’s choices in avatars.  For example Fig. 8 shows shared events such as event 2 for PA and PB and shared event 3 for PB and PC.  Further event 2 and event 3 have different set of decisions requirements such as a decision of players picking PA, PB, or PC.  Specifically event 2 is accessed by decision requirement for PA and PB while event 3 has a different requirement for PB and PC.  For example PC will be excluded from shared event 2 which has PA and PB together but based on receiving a half of a ticket (paragraph [0103]) would not be excluded from an event with PB.), wherein one or more different options are offered for accessing the customized non-interactive episode without gameplay of the game title   (paragraph [0111]-[0112] can view other player’s playing history which would include content not related to the first player play history).
Regarding Claims 4 and 14, Rogers discloses a server and method wherein choices made during a different gameplay session corresponds to a different decision outcome, and wherein the content generation server filters the non-interactive narrative elements based on an exclusion rule associated (Fig. 8 and paragraphs [0098]-[0099] and [0103] see narrative map wherein the choice of at least character, see PC, determine what event interaction occurs such as shared events such as event 2 for PA and PB and shared event 3 for PB and PC.  Additionally players (paragraph [0103] have options to skip narratives or may be linked based on obtaining an item.  Therefore their choices determine which event type they receive and excludes other types.  For example PC will be excluded from shared event 2 which has PA and PB together but based on receiving a half of a ticket (paragraph [0103]) would not be excluded from an event with PB.) with the different decision outcome and assembles a different episode by compositing together object images and content clips (paragraph [0113] the story scene generator generates respective object images of a plurality of object images into one story scene to provide a customized story or clip for a player) from the different filtered set of non-interactive narrative elements of the episodic content title in accordance with a different one of the storyline versions in the stored narrative map (Fig. 8 and paragraphs [0066] and [0111]-[0112] a different player choice will create a new instance of the story with the movie assembled in paragraph [0111] based on the player’s history.  As per new game play session examiner recognizes that a new play through would include a new gameplay session since this would be a player restarting an element of the game after previously completing it.).
Regarding Claims 5 and 15, Rogers does not disclose a server or method wherein the game title is played on a content platform associated with the game server, and wherein the content platform associated with the game server is different than a platform associated with the content generation server from which the customized non-interactive episode of the episodic content title is streamed.  However, Rogers teaches a game system wherein a stored first player’s history can be played on another player’s device (paragraph 112, wherein the game is played on one content platform, e.g., a first player’s device, and a recording of that gameplay is subsequently shared to another content platform, e.g., a second player’s device.  Specifically players can access other players stored videos of their playing history) and Henry teaches a game comprising streaming multiple storylines (abstract and col. 3, lines 24-42) wherein the system comprises a narrative map (Figs. 2A-2C and col. 4, lines 30-61) with different nodes comprises decision options for a player determining which branch to access (Fig. 7, item 740 and Fig. 8 and col. 14, lines 22-39) with the media elements streamed to a player (col. 6, lines 39-62) including elements performed by a server being able to be split into separate machines (col. 7, lines 34-48).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Rogers with Henry, since Rogers is modifiable to provide the storyline movies, created during player and accessed afterwards (Rogers paragraph [0111]), via streaming thereby allowing a player to be provided media elements without requiring them to be stored in advance on a user’s system or have to wait while they download thereby allowing for instant access while not increasing the burden of storage on a player’s client device and therefore frustration for a player.
Regarding Claims 6 and 16, Rogers teaches a server and method wherein the content generation server: receives a request for a specified  episode from the player device, wherein the specified episode is from a different storylines version of the episodic content title (paragraph [0112] can view other player’s playing history which would include content not related to the first player play history); and provides one or more options for the player device regarding access to the specified episode, wherein the options do not require gameplay of the game title (paragraph [0111]-[0112] can view other player’s playing history which would include content not related to the first player play history).
Regarding Claims 7 and 17, Rogers teaches a server and method wherein the content generation server receives a request for the customized non-interactive episode from another player device that is not engaged in gameplay of the game title (paragraph [0112] other players outside of gameplay can view the video of another player’s gaming history); and provides the other player device with access to the customized non-interactive episode based on a status associated with the other player device (examiner note: the other player device would be the player device of the other player or specifically the requesting player) that does not include gameplay of the game title (paragraph [0112] at the very least the status of either being a player or making the request).
Regarding Claims 8 and 18, Rogers teaches a sever and method wherein the content server updates the stored narrative map with one or more new non-interactive narrative elements (paragraphs [0047], [0136], [0138], and [0140] new content is added to the game via a development system with the new content including updates to existing stories which would involve a modification of a narrative map (i.e. continuation of narrative map or alternative paths)) and wherein the content generation server assembles an updated episode based on the same tracked gameplay data of the ended gameplay session, the updated episode assembled from a new filtered set of the non-interactive narrative elements that includes the new non-interactive narrative elements (paragraphs 109 to 111 along with Figs. 8 and 9A).
Regarding Claims 9 and 19, Rogers discloses a system and method wherein the choices made during the ended gameplay session correspond to at least one of a player selection, a player achievement, or a player status that result in the identified decision outcome, (paragraphs 52, 53 and 98 along with Figs. 3 and 8) and further comprising generating a subsequent customized non-interactive episode in accordance with the exclusionary rule and the corresponding storyline version, wherein the exclusionary rule prevents at least one non-interactive narrative element from being included in the subsequent customized non-interactive episode (Fig. 8 and paragraphs [0098]-[0099] and [0103] see narrative map wherein the choice of at least character, see PC, determine what event interaction occurs such as shared events such as event 2 for PA and PB and shared event 3 for PB and PC.  Additionally players (paragraph [0103] have options to skip narratives or may be linked based on obtaining an item.  Therefore their choices determine which event type they receive and excludes other types.  For example PC will be excluded from shared event 2 which has PA and PB together but based on receiving a half of a ticket (paragraph [0103]) would not be excluded from an event with PB.).
Regarding Claims 10 and 20, Rogers discloses a system and method wherein the game title associated with one or more other episodic content titles each associated with a different source and including a different type of episodic content medium (paragraph 96 for various storylines in game and paragraph [0145] for content creation platform which can be a variety of story sources).
As per claim 22, Rogers teaches a system wherein a plurality of different content servers stored information regarding a plurality of different episodic content titles separate from the game title, and wherein the customized non-interactive episode is assembled upon a request that includes a selection of the associated episodic content title from among the plurality of different episodic content titles (paragraph [0147] users’ can purchase specific storylines and paragraph [0145] various storylines can be uploaded for use).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (U.S. Patent Application Publication 2012/0190456) and Henry (US Pat. No. 9,082,092 B1) in view of Gagner et al. (US Pub. No. 2010/0234105 A1 hereinafter referred to as Gagner).
As per claim 23, Rogers does not teach a system wherein the narrative map for the associated episodic content titles includes a different uniform resource locator (URL) for each of the non-interactive narrative elements of the associated episodic content title, and wherein assembling the customized non-interactive episode includes: identifying which of the different content servers stores the information regarding the associated episodic content title including the narrative map; and retrieving the filtered set of non-interactive narrative elements from the identified content server based on the different URLs associated with each of the filtered set of non- interactive narrative elements in accordance with the associated narrative map at the identified content server.  However, Rogers teaches providing access to a player and other players access to narrative content of a player’s playing history outside of play (paragraphs [0111]-[0112]) or purchasing additional storylines from a database for use during play (paragraphs [0145] and [0147]) and Gagner teaches a gaming system (abstract) comprising providing access to content stored on the system using a url link (claim 14).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Rogers with Henry and Gagner, since Rogers is modifiable to use the well-known technique, as shown by Gagner, of URL to access online content thereby allowing the system to store information in more separate locations but still provide an easy means for a user to access the content.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. Applicant argues that amended language overcomes the previous combination of prior arts of Rogers with Henry with specific focus on the exclusionary rule added to the claim limitation.  Examiner respectfully disagrees that Rogers does not teach this feature and cites to above.  Specifically the branching paths of Rogers presents events which are different based on when an event is linked and when an event is not linked.  See Fig. 8 and paragraphs [0098]-[0099] and [0103].  The choices which cause these different events can either be player avatar choice (paragraphs [0098]-[0099]) or even having an item in common with another payer (paragraph [0103]) but all of them in common allow an event to occur or not occur based on whether or not a player meets those conditions.  These would be exclusionary rules.  Specifically player’s choices will prevent certain types of events from occurring.  Additionally as per arguments concerning narrative maps examiner, while not relying upon it but for the purpose of compact prosecution, has included additional references and arguments concerning Henry in combination with Rogers wherein if applicant amends to further specify when a choice causes a branching or different end to occur.  Specifically Henry teaches a traditional narrative map in a choice based story which can be used for a game and applicant should consider this for future amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/            Primary Examiner, Art Unit 3715                                                                                                                                                                                            	7/21/2022